          Case 1:18-cr-00807-LTS Document 30
                                          31 Filed 06/24/20
                                                   06/25/20 Page 1 of 1




June 24, 2020

By ECF

Honorable Laura Taylor Swain
United States District Judge                           MEMO ENDORSED
Southern District of New York

Re: United States v. Alfarabick Mally, 18 Cr. 807 (LTS)

Dear Judge Swain:

I write on consent of the Government to respectfully request an adjournment of the July 9
VOSR conference for approximately 30 days. Having been adjourned because of complications
related to the COVID-19 pandemic, Mr. Mally’s next state court appearance is currently
scheduled for July 27. If that appearance occurs, it is expected that Mr. Mally will be sentenced.
The parties here expect to reach a disposition of the VOSR following resolution of Mr. Mally’s
state matter.

Respectfully submitted,

/s/ Jonathan Marvinny
Jonathan Marvinny
Assistant Federal Defender
212.417.8792
jonathan_marvinny@fd.org

cc: Alexander Li, Esq. (by ECF)


The conference is adjourned to August 6, 2020, at 3:00 pm. The parties must file a status letter by
August 4, 2020. DE# 30 resolved.

SO ORDERED.
6/24/2020
/s/ Laura Taylor Swain, USDJ
